Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 1 of 17 Page ID #:355



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                         Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

      Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

               Melissa Kunig                                          N/A
               Deputy Clerk                                      Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

                Not Present                                      Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING MOTION TO
               DISMISS (Doc. 19)

         Before the Court is a Motion to Dismiss filed by Defendant Beltmann Group Inc.
  d/b/a Beltmann Relocation Group (“Beltmann”). (Mot., Doc. 19.) Plaintiff opposed, and
  Defendant replied. (Opp., Doc. 27; Reply, Doc. 30). The Court finds this matter
  appropriate for decision without oral argument, and the hearing set for July 23, 2021, at
  10:30 a.m. is VACATED. Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15. For the following
  reasons, the Court GRANTS Defendant’s Motion.

  I.      BACKGROUND

        Plaintiff Bill Wood, a citizen of California, filed this wage-and-hour action against
  Defendants CRST, an Indiana corporation with its principal place of business in Iowa;
  Beltmann Group Incorporated d/b/a Beltmann Relocation Group (“Beltmann”), a
  Minnesota corporation with its principal place of business in Minnesota; and North
  American Van Lines, Inc., a Delaware corporation with its principal place of business in
  Indiana.1 (Compl. ¶¶ 13–15, Doc. 1.)


  1
   Defendant CRST has since been dismissed from the action. (Order, Doc. 31.)
  ______________________________________________________________________________
                                CIVIL MINUTES – GENERAL                       1
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 2 of 17 Page ID #:356



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                         Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

          “Defendants specialize in final mile delivery service for retailers and other
  companies.” (Id. ¶ 24.) Plaintiff alleges he was hired by Defendants in 2010 as a delivery
  driver. (Id. ¶ 25.) He resigned in early 2014, but then returned to his employment in late
  2014. (Id. ¶ 26.) Around December 2019, he resigned again. (Id. ¶ 27.) During the
  entirety of his employment, Plaintiff was paid as an independent contractor. (Id. ¶ 28.)
  He was paid “various fixed amounts for each delivery he made.” (Id. ¶ 30.) Plaintiff
  alleges that Defendants willfully misclassified him as an independent contractor when he
  should have been classified as a non-exempt employee. (Id. ¶¶ 18, 28.) Plaintiff also
  alleges that Defendants “promis[ed] to pay Plaintiff no less than $500.00 per day
  regardless of the number of deliveries made during any given day.” (Id. ¶ 31.) Plaintiff,
  however, alleges he was “paid less than $500.00 per day in breach of the agreement.”
  (Id.)
          Plaintiff filed the instant action on October 29, 2020, alleging thirteen claims
  against Defendants: (1) failure to provide overtime wages; (2) failure to make meal
  periods available; (3) failure to make rest periods available; (4) failure to reimburse
  necessary business expenses; (5) failure to provide accurate wage statements; (6)
  statutory penalties pursuant to Labor Code sections 204 and 210; (7) waiting time
  penalties; (8) failure to provide access to wage records; (9) failure to provide access to
  employment file; (10) violation of Business & Professions Code § 17200; (11) civil
  penalties on behalf of himself and alleged aggrieved employees under the Private
  Attorneys General Act (PAGA); (12) breach of written contract; and (13) breach of oral
  contract. (Id. ¶¶ 49–182.)
          Beltmann now moves to dismiss nine of Plaintiff’s claims under Rule 12(b)(6) for
  failure to state a claim.

  II.   LEGAL STANDARD

         In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all
  “well-pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679,
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          2
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 3 of 17 Page ID #:357



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                             Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Furthermore, courts must draw all reasonable
  inferences in the light most favorable to the non-moving party. See Daniels-Hall v. Nat’l
  Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). However, “courts ‘are not bound to
  accept as true a legal conclusion couched as a factual allegation.’” Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 555 (2007). The complaint must contain “sufficient factual
  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal,
  556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility
  when the pleaded factual content allows the court to draw the reasonable inference that
  the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at
  556). Although a complaint “does not need detailed factual allegations,” the “[f]actual
  allegations must be enough to raise a right to relief above the speculative level[.]”
  Twombly, 550 U.S. at 555. Thus, a complaint must (1) “contain sufficient allegations of
  underlying facts to give fair notice and to enable the opposing party to defend itself
  effectively[,]” and (2) “plausibly suggest an entitlement to relief, such that it is not unfair
  to require the opposing party to be subjected to the expense of discovery and continued
  litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
          Finally, the Court may not dismiss a complaint without leave to amend unless "it
  is absolutely clear that the deficiencies of the complaint could not be cured by
  amendment." Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.
  1988) (internal quotation marks omitted).

  III.   DISCUSSION

         A.     Overtime Claim (Claim 1)

         Plaintiff’s first claim alleges that Defendant failed to pay Plaintiff overtime in
  violation of California Labor Code § 510. (Compl. ¶¶ 49–59.) California Labor Code §
  510(a) provides that “[e]ight hours of labor constitutes a day’s work. Any work in excess
  of eight hours in one workday and any work in excess of 40 hours in any one workweek
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          3
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 4 of 17 Page ID #:358



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                                Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  and the first eight hours worked on the seventh day of work in any one workweek shall
  be compensated at the rate of no less than one and one-half times the regular rate of pay
  for an employee.” Cal. Lab. Code § 510(a).
          Defendant argues that Plaintiff’s overtime claim must be dismissed because he
  fails to provide “‘sufficient detail about the length and frequency of [his] unpaid work to
  support a reasonable inference that [he] worked’ an amount that would entitle him to
  overtime.” (Mot. at 3, quoting Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 646
  (9th Cir. 2014), as amended (Jan. 26, 2015).) In Landers, the Ninth Circuit addressed
  pleading standards for minimum wage and overtime claims under the Fair Labor
  Standards Act (FLSA), holding that, “in order to survive a motion to dismiss, a plaintiff
  asserting a claim to overtime payments must allege that she worked more than forty hours
  in a given workweek without being compensated for the overtime hours worked during
  that workweek.” Landers, 771 F.3d at 644–45. Although Plaintiff argues that Landers
  “only relates to pleading claims under the [FLSA], which is not the basis for any of
  [Plaintiff’s] claims” (Opp. at 6), this Court and others have applied the pleading standard
  articulated in Landers to claims under the California Labor Code. See, e.g., Freeman v.
  Zillow, Inc., No. SACV 14-01843-JLS-RNBx, 2015 WL 5179511, at *3 (C.D. Cal. Mar.
  19, 2015) (noting that the standard articulated in Landers was grounded in the Ninth
  Circuit’s reading of Twombly and Iqbal, and concluding that “the reasoning in Landers
  also applies to Plaintiff’s overtime claim asserted under the California Labor Code”); Tan
  v. GrubHub, Inc., 171 F. Supp. 3d 998, 1006 (N.D. Cal. 2016) (“Although Landers
  discussed FLSA claims, its reasoning applies to California Labor Code claims as well.”).2

  2
    Plaintiff cites to Avalos v. Amazon.com LLC for the proposition that courts apply a “less strict
  pleading standard than Landers” to claims under the California Labor Code. (Opp. at 6, citing
  No. 1:18-CV-00567-DAD-BAM, 2018 WL 3917970, at *3 (E.D. Cal. Aug. 14, 2018).) In
  Avalos, however, the court explicitly applied the Landers pleading standard in dismissing the
  plaintiff’s overtime claim. See Avalos, 2018 WL 3917970, at *3 (“While plaintiff’s claims in
  this case are premised on California law, instead of the FLSA, numerous courts in the Ninth
  Circuit have nevertheless found Landers instructive as to the pleading standard applicable to
  such claims.”). The court merely noted that “federal courts in this state have varied in defining
  ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                         4
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 5 of 17 Page ID #:359



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                              Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

         Turning to the Complaint here, Plaintiff alleges the following in support of his
  claim to overtime wages:
         • “During all relevant times, Plaintiff was required to work more and indeed
             worked more than eight (8) hours in a single workday, and/or more than forty
             (40) hours in one workweek, but was never paid overtime compensation.
             Instead, Defendants paid Plaintiff various fixed amounts for each delivery he
             made.” (Compl. ¶ 30.)
         • “As set forth herein, Plaintiff was victim [sic] of Defendants’ violations of
             California Labor Code section 510.” (Id. ¶ 53.)
         • “Plaintiff was victim [sic] of Defendants’ said violations in at least one pay
             period during Plaintiff’s employment with Defendants.” (Id. at ¶ 54.)
         • “As a proximate result of Defendants’ failure to pay Plaintiff his proper
             overtime wages, pursuant to the provisions of California Labor Code § 510,
             Plaintiff is entitled to recover from Defendant an amount equal to the wages
             unlawfully unpaid and interest thereon.” (Id. at ¶ 56.)
         These allegations fail “to provide sufficient detail about the length and frequency
  of [Plaintiff’s] unpaid work to support a reasonable inference that [Plaintiff] worked more
  than forty hours in a given week.” Landers, 771 F.3d at 646. Although Plaintiff is not
  required “to allege ‘with mathematical precision,’ the amount of overtime compensation
  owed by the employer, [he] should be able to allege facts demonstrating there was at least
  one workweek in which they worked in excess of forty hours and were not paid overtime
  wages.” Id.
         According, Plaintiff’s first claim for overtime wages is DISMISSED WITHOUT
  PREJUDICE. See Freeman v. Zillow, Inc., 2015 WL 5179511, at *4 (dismissing without
  prejudice claim for overtime wages where the plaintiff failed to allege “any workday



  precisely what allegations are sufficient to state such a claim” post-Landers. Id. This case does
  not support Plaintiff’s argument that Landers is inapplicable to his claims.
  ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                       5
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 6 of 17 Page ID #:360



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                         Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  where he worked in excess of eight hours or any workweek where he worked in excess of
  forty hours and was not paid for those excess hours.”)

         B.     Meal and Rest Period Claims (Claims 2 and 3)

         Plaintiff’s second and third claims allege that Defendants failed to provide
  Plaintiff with meal and rest breaks in violation of California Labor Codes § 512 and
  § 226.7. (Compl. ¶¶ 60–77.) California Labor Code § 226.7(b) provides that “[a]n
  employer shall not require an employee to work during a meal or rest or recovery period
  mandated pursuant to an applicable statute, or applicable regulation, standard, or order of
  the Industrial Welfare Commission, the Occupational Safety and Health Standards Board,
  or the Division of Occupational Safety and Health.” Cal. Lab. Code § 226.7(b).
  Further, § 226.7(c) provides that “[i]f an employer fails to provide an employee
  a meal or rest or recovery period in accordance with a state law . . . the employer shall
  pay the employee one additional hour of pay at the employee’s regular rate of
  compensation for each workday that the meal or rest or recovery period is not
  provided.” Cal. Lab. Code § 226.7(c). Under California Labor Code § 512(a), “[a]n
  employer may not employ an employee for a work period of more than five hours per day
  without providing the employee with a meal period of not less than 30 minutes[.]” Cal.
  Lab. Code § 512(a).
         “The pleading standards set forth in Landers apply equally to Plaintiffs’ state
  overtime, minimum wage, meal period, and rest break allegations.” Shann v. Durham
  Sch. Servs., L.P., 182 F. Supp. 3d 1044, 1048 (C.D. Cal. 2016) (citing Byrd v. Masonite
  Corp., 2016 WL 756523, *3 n.5 (C.D. Cal. 2016)). For the same reasons Plaintiff’s
  overtime claim was insufficiently pleaded, the following conclusory allegations also fail
  to plausibly allege claims for missed meal and rest periods:
         • “When Plaintiff . . . [was] required to work for periods of time longer than five
             (5) hours, which was every day, Defendants failed to make uninterrupted meal
             periods of not less than thirty (30) minutes available to them. Defendants had
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          6
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 7 of 17 Page ID #:361



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                          Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

             no meal period policy in place, and simply ignored the fact that California law
             required it to supply meal periods to its employees. In fact, because
             Defendants willfully misclassified all of their employees as independent
             contractors, Defendants flatly forbid/forbade meal periods.” (Compl. ¶ 34.)
         • “As set forth herein, Plaintiff was victim of Defendants’ violations of
             California Labor Code section 512.” (Id. ¶ 66.)
         • “Defendants failed to make available uninterrupted rest periods of not less than
             ten (10) minutes for every four (4) hours, or substantial portion thereof,
             Plaintiff . . . worked. Defendants had no rest period policy in place, and simply
             ignored the fact that California law required it to supply rest periods to its
             employees. In fact, because Defendants willfully misclassified all of their
             employees as independent contractors, Defendants flatly forbid/forbade rest
             periods.” (Id. ¶ 35.)
         • “As set forth herein, Plaintiff was victim of Defendants’ violations of
             California Labor Code section 226.7.” (Id. ¶ 75.)
         • “Plaintiff was victim of Defendants’ said violations in at least one pay period
             during Plaintiff’s employment with Defendants.” (Id. ¶¶ 67, 76.)
         • “When Plaintiff . . . [was] not provided [his] lawful meal and/or rest periods,
             Defendants filed to pay [him] an additional hour at [his] regular rate of pay.”
             (Id. at ¶ 36.)
         Allegations merely reciting the statutory language in the relevant statutes are
  insufficient to plausibly allege a claim for missed meal periods and rest breaks. And
  although Plaintiff alleges that “Defendants had no meal policy [and no rest period policy]
  in place,” and that “because Defendants willfully misclassified all of their employees as
  independent contractors, Defendants flatly forbid/forbade meal periods [and rest
  breaks],” these generalized allegations are devoid of any facts raising a plausible
  inference that Plaintiff was forced to miss his own meal and rest breaks. See
  Bellinghausen v. Tractor Supply Co., No. C-13-02377 JSC, 2013 WL 5090869, at *4
  (N.D. Cal. Sept. 13, 2013) (“To the extent Plaintiff argues that an employer violates the
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          7
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 8 of 17 Page ID #:362



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                           Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  Labor Code by failing to provide a written policy reflecting rest break requirements,
  Plaintiff is incorrect.”); Green v. Lawrence Serv. Co., 2013 WL 3907506, at *8 (C.D.
  Cal. July 23, 2013) (“[T]he absence of a formal written policy does not constitute a
  violation of the meal and rest period laws.”).
         Accordingly, Plaintiff’s second and third claims are DISMISSED WITHOUT
  PREJUDICE. See Freeman v. Zillow, Inc., 2015 WL 5179511, at *4 (dismissing meal
  and rest break claims without prejudice where the plaintiff failed to “allege at least one
  meal or rest break where he worked through the break and was not paid for that time”).




         C.     Wage Statement Claim (Claim 5)

          Plaintiff’s fifth claim alleges that Defendant failed to provide accurate wage
  statements in violation of California Labor Code § 226. (Compl. ¶¶ 89–96.)
          California Labor Code § 226 requires “employers [to] provide accurate itemized
  statements of wages to their employees” that contain certain statutorily mandated
  information. Morgan v. United Retail Inc., 186 Cal. App. 4th 1136, 1143, 113 Cal. Rptr.
  3d 10 (2010). Specifically, the statute requires an employer to “furnish each of his or her
  employees . . . an accurate itemized statement in writing showing (1) gross wages earned,
  (2) total hours worked by the employee, . . . (5) net wages earned, (6) the inclusive dates
  of the period for which the employee is paid, . . . and (9) all applicable hourly rates in
  effect during the pay period and the corresponding number of hours worked at each
  hourly rate by the employee.” Cal. Lab. Code § 226(a). “A plaintiff must adequately
  plead an injury arising from an employer’s failure to provide full and accurate wage
  statements, and the omission of the required information alone is not sufficient.” Angeles
  v. U.S. Airways, Inc., No. C 12-05860 CRB, 2013 WL 622032, at *10 (N.D. Cal. Feb. 19,
  2013); see also Alonzo v. Maximus, Inc., 832 F. Supp. 2d 1122, 1134 (C.D. Cal. 2011)
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          8
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 9 of 17 Page ID #:363



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                              Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  (Staton, J.) (“An employer is only liable for damages as a result of failing to furnish
  conforming wage statements, however, to employees that ‘suffer[ ] injury as a result of a
  knowing and intentional failure by an employer to comply with
  [section 226(a)][.]’”) (citing Cal. Lab. Code § 226(e)).
          Defendant argues that Plaintiff’s wage statement claim must be dismissed because
  Plaintiff has failed to plead an injury arising from the alleged inaccurate wage statements.
  (Mot. at 5; Reply at 5–6.) Plaintiff responds that, because “Defendant paid him flat rates
  for deliveries made and for days worked instead of tracking and paying him for hours
  worked,” Defendant’s wage statements contained inaccuracies and missing information
  regarding the hours worked and applicable pay rates. (Opp. at 8, citing Compl. ¶ 37.)
  Plaintiff then argues that, because “many of the items (1) through (9) of Labor Code
  section 226(a) are missing or inaccurate,” Plaintiff has adequately pleaded an injury.
  (Opp. at 8, citing Contreras v. Performance Food Grp., Inc., No. C 14-3380 PJH, 2014
  WL 6481365, at *4 (N.D. Cal. Nov. 18, 2014).)
          As this Court has observed, however, “California courts have made clear that
  ‘[t]he injury requirement in [section 226(e)] cannot be satisfied simply if one of the nine
  itemized requirements in [section 226(a)] is missing from a wage statement.’” Alonzo v.
  Maximus, Inc., 832 F. Supp. 2d 1122, 1135 (C.D. Cal. 2011) (quoting Price v. Starbucks
  Corp., 192 Cal. App. 4th 1136, 1142 (2011)).3 Because Plaintiff has failed to allege any




  3
    In Contreras, cited by Plaintiff, a court found the “injury” element of the statute to be met
  where the plaintiff alleged that “the wage statements did not accurately show all wages earned.”
  Contreras, 2014 WL 6481365, at *4 (N.D. Cal. Nov. 18, 2014). The Court declines to follow
  the non-binding Contreras case on this issue.
  ______________________________________________________________________________
                                      CIVIL MINUTES – GENERAL                                     9
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 10 of 17 Page ID #:364



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                            Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  cognizable injury arising from the allegedly missing information, Plaintiff’s wage
  statement claim is DISMISSED WITHOUT PREJUDICE.

         D.     Section 204 and 210 Penalties (Claim 6)

          Plaintiff’s sixth claim seeks statutory penalties pursuant to California Labor Code
  § 204 and § 210. (Compl. ¶¶ 97–104.) Section 204 requires that all wages are “due and
  payable twice during each calendar month.” Cal. Lab. Code § 204(a). Section 204,
  however, “does not grant employees a private right of action.” Young v. ABM Sec.
  Servs., 905 F.2d 1541 (9th Cir. 1990). Instead, the remedy for a violation of Section 204
  is in Section 210, which provides that “every person who fails to pay the wages of each
  employee as provided in Section[] . . . 204 . . . shall be subject to a civil penalty.” Slay v.
  CVS Caremark Corp., No. 1:14-CV-01416-TLN, 2015 WL 2081642, at *8 (E.D. Cal.
  May 4, 2015); Cal. Lab. Code § 210(a). “The penalty shall either be recovered by
  the employee as a statutory penalty pursuant to Section 98 or by the Labor Commissioner
  as a civil penalty through the issuance of a citation or pursuant to Section 98.3.” Cal.
  Lab. Code § 210(b).
          “Adoption of a regulatory statute does not automatically create a private right to
  sue for damages resulting from violations of the statute.” Vikco Ins. Servs., Inc. v. Ohio
  Indem. Co., 70 Cal. App. 4th 55, 62, 82 Cal. Rptr. 2d 442, 447 (1999). Rather, “[i]f the
  Legislature intends to create a private cause of action, [courts] generally assume it will do
  so ‘directly[,] . . . in clear, understandable, unmistakable terms[.]’” Id. (citing Moradi–
  Shalal v. Fireman’s Fund Ins. Companies (1988) 46 Cal. 3d 287, 294–95). However,
  “[t]here is nothing in section 204 or 210 that indicates, in ‘clear understandable,
  unmistakable terms,’ that a private right of action[] exists for violations of section 204.”




  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        10
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 11 of 17 Page ID #:365



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                              Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  See, e.g., Johnson v. Hewlett-Packard Co., 809 F. Supp. 2d 1114, 1136 (N.D. Cal.
  2011), aff'd, 546 F. App’x 613 (9th Cir. 2013).
          Further, as Defendant points out, “[a]n employee is only entitled to either recover
  the statutory penalty provided for in this section or to enforce a civil penalty as set forth
  in subdivision (a) of Section 2699, but not both, for the same violation.” Cal. Lab. Code
  § 210(c). Here, Plaintiff’s eleventh claim seeks civil penalties under Section 2699 for
  Defendant’s alleged Labor Code violations, which includes Section 204. (Compl. ¶¶
  145–168.) Plaintiff therefore cannot seek statutory penalties under Section 210.4
          Accordingly, Plaintiff’s sixth claim is DISMISSED WITH PREJUDICE.

         E.     Waiting Time Penalties (Claim 7)

         Plaintiff’s seventh claim alleges waiting time penalties in violation of California
  Labor Code § 203. (Compl. ¶¶ 105–112.) Pursuant to California Labor Code § 203, an
  employer is liable for penalties if it “willfully fails to pay” wages owed to an employee at
  the time he or she is discharged or quits. Cal. Lab. Code § 203(a).
         Here, Plaintiff’s waiting time claim is premised on the failure to pay Plaintiff for
  overtime, meal periods, and rest periods. (Opp. at 9.) Because the Court dismissed these
  claims, the claim for waiting time penalties is also DISMISSED WITHOUT
  PREJUDICE. See Velasco v. Elliot, No. 18-CV-03191-VKD, 2018 WL 6069009, at *6
  (N.D. Cal. Nov. 20, 2018) (“Because [Plaintiff’s] fifth and sixth claims for waiting time

  4
    Plaintiff does not refute this point. Rather, he cites to Whittlestone, Inc. v. Handi-Craft
  Company for the proposition that “Rule 12(f) does not authorize district courts to strike claims
  for damages on the ground that such claims are precluded as a matter of law,” 618 F.3d 970, 975
  (9th Cir. 2010). (Opp. at 10.) Whittlestone, however, dealt explicitly with a district court’s
  authority to strike damages under Rule 12(f), not the dismissal of a claim pursuant to Rule
  12(b)(6). Whittlestone is therefore inapposite.

  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        11
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 12 of 17 Page ID #:366



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                          Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  penalties and unfair business practices are derivative of his overtime and minimum wage
  claims, he has also failed to state a claim for those violations.”)

         F.     PAGA Claim (Claim 11)

         Plaintiff’s eleventh cause of action seeks penalties on behalf of himself and other
  “aggrieved employees” pursuant to California’s Private Attorneys General Act of 2004
  (PAGA), California Labor Code § 2698, et seq. (Compl. ¶¶ 145–168.) As both parties
  acknowledge, Plaintiff’s PAGA claim is entirely derivative of the claims discussed
  above. (Mot. at 9; Opp. at 12.) Because the Court dismissed these underlying claims,
  Plaintiff’s eleventh claim for PAGA penalties is likewise DISMISSED WITHOUT
  PREJUDICE.

         G.     Breach of Contract Claims (Claims 12 and 13)

         Plaintiff’s twelfth and thirteenth claims allege breach of written contract and
  breach of oral contract. (Compl. ¶¶ 169–182.)
         In order to state a claim for breach of contract, a plaintiff must plead “(1) the
  existence of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)
  defendant's breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC
  v. Goldman, 51 Cal. 4th 811, 821 (2011).
         The following allegations support Plaintiff’s claims for breach of contract:
             • “Defendants paid Plaintiff various fixed amounts for each delivery he
                made. Additionally, Plaintiff was paid this way despite during his
                employment, Defendants promising to pay Plaintiff no less than $500.00
                per day regardless of the number of deliveries made during any given day.
                Many times, this resulted in Plaintiff being paid less than $500.00 per day
                in breach of the agreement.” (Compl. ¶¶ 30–31.)

  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        12
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 13 of 17 Page ID #:367



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                              Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

             • “During the four years last past [sic], Defendants and Plaintiff entered into
               an agreement whereby Defendants were to pay Plaintiff no less than
               $500.00 per day on days that he made deliveries.” (Id. ¶ 170.)
             • “Plaintiff performed all conditions, covenants, and promises required of
               them under the agreement in that they did perform work for Defendants.”
               (Id. ¶ 171.)
             • “Defendants and Plaintiffs [sic] manifested an intention to be bound by the
               terms of the agreement because for a while, the subsequent actions of the
               parties were in conformity therewith.” (Id. ¶ 172.)
             • “Defendants breached the agreement by failing to pay Plaintiff no less than
               $500.00 daily agreed upon wage.” (Id. ¶ 173.)

                                Breach of Written Contract

         Defendant argues that Plaintiff’s claim for breach of written contract fails because
  “he has neither attached the relevant contract nor pleaded its terms with sufficient
  particularity.” (Mot. at 7.) Further, Defendant argues that Plaintiff’s complaint
  “necessarily relies on” the Independent Contractor Agreement (“ICOA”), entered into by
  the parties on October 22, 2014, which does not contain the alleged $500-per-day
  promise.5 (Id. at 7–8; ICOA, Battina Decl. Ex. 1, Doc. 19-2.)
         Plaintiff does not dispute that the ICOA is the operative written contract between
  the parties. Rather, Plaintiff argues that, “[c]ontrary to Defendant’s assertion,

  5
    Defendant argues that the ICOA is a proper subject of judicial notice under the “incorporation
  by reference” doctrine, because “Plaintiff’s complaint necessarily relies on the [ICOA.]” (Mot.
  at 7.) Plaintiff does not oppose this request, and indeed relies on the ICOA in his opposition.
  (See Opp. at 11.) Under the “incorporation by reference” doctrine, courts may take judicial
  notice of a document where “the plaintiff's claim depends on the contents of a document, the
  defendant attaches the document to its motion to dismiss, and the parties do not dispute the
  authenticity of the document, even though the plaintiff does not explicitly allege the contents of
  ______________________________________________________________________________
                                                       CIVIL MINUTES – GENERAL
                                                   13
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 14 of 17 Page ID #:368



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                              Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  compensation of $500 is clearly provided for in the contract, as Section 12 provides for
  payment of $500 pursuant to Exhibit D, which itself is titled SLS COMPENSATION
  SCHEDULE.” (Opp. at 11.) The cited portion of the contract, however, does not support
  the alleged agreement to pay Plaintiff a minimum of $500 per day worked. Section 12 of
  the ICOA provides:

         CONTRACTOR [Plaintiff] agrees to establish an Escrow Fund for the sum
         as Stated in Exhibit D. CARRIER [Defendant] will receive $500 of this
         amount when this agreement is signed or CARRIER may deduct $500 of
         this amount from the first settlement. CARRIER may deduct the remaining
         amount at a rate of $300 per month until the total amount is reached. This
         sum shall be maintained for the duration of this Agreement. Following
         withdrawals as specified herein, additional $500 (or greater amount as
         mutually agreed) deductions will be made in subsequent settlements until
         the total escrow balance is restored.

  (ICOA § 12.) Section 12 merely provides for an Escrow Fund to be created by Plaintiff,
  from which $500 may be deducted by Defendant. Nothing in the language provides that
  Plaintiff will be paid a minimum of $500 per day on delivery days.
         Exhibit D of the ICOA likewise does not support the existence of the alleged
  agreement. Exhibit D merely provides a compensation schedule “for different
  compensation percentages for various hauls depending on mileage”:
         SLS COMPENSATION SCHEDULE
         The following compensation schedule will be used for SLS, LTL hauling
         only.
         0 - 300 miles 63.5%


  that document in the complaint.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.
  2005) (citing Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998)). Because the ICOA
  appears to be the only written contract entered into by the parties and neither party disputes its
  authenticity, Defendant’s request for judicial notice of the ICOA is GRANTED.
  ______________________________________________________________________________
                                                      CIVIL MINUTES – GENERAL
                                                   14
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 15 of 17 Page ID #:369



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                           Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

         301 - 600 miles 58.5%
         601 - above 53.5%
  (Reply at 8; ICOA Ex. D.)
         Because Plaintiff has not plausibly alleged the breach of a written
  agreement under which Defendant agreed to pay Plaintiff $500 per day, Plaintiff’s
  twelfth claim for breach of written contract is DISMISSED. Moreover, Plaintiff
  does not dispute that the ICOA is the operative written agreement between the
  parties, and no provision in the ICOA supports the alleged $500-per-day
  agreement. The Court therefore determines that further amendment to this claim
  would be futile, and the claim is DISMISSED WITH PREJUDICE.

                              Breach of Oral Contract

         Defendant further argues that the integration clause in the ICOA precludes
  Plaintiff’s claim for breach of oral contract. (Mot. at 8.) The ICOA provides, in relevant
  part:

         ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
         and understanding between the parties regarding its subject matter, shall
         supersede any and all prior agreements in effect between the parties
         regarding its subject matter, and shall not be modified, altered, changed or
         amended in any respect unless in writing and signed by both parties.

  (ICOA § 15.)
          Defendant argues that the integration clause “expressly supersedes any prior
  agreements in effect between the parties and prevents modification unless it is written
  and signed by the parties.” (Mot. at 8.) Defendant also argues that Plaintiff fails to allege
  facts indicating with whom he entered into an oral contract (and whether the alleged
  individuals are agents of Defendants), or when Plaintiff and Defendants allegedly entered

  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        15
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 16 of 17 Page ID #:370



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                           Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  into this oral contract. (Id.) Finally, Defendant contends that “Plaintiff failed to plead the
  date of breach because his claims for breach of contract are time barred,” based on both
  the two-year statute of limitations for oral contracts and the four-year statute of
  limitations for written contracts. (Id., citing Cal. Civ. Proc. Code §§ 337(a), 339.)
  Because the Court concludes that the alleged oral contract is precluded by the ICOA, the
  Court does not reach Defendant’s remaining arguments.
          Plaintiff contends that the ICOA’s integration clause does not bar his claim
  because it “does not forbid the existence of subsequent oral contracts.” (Opp. at 11.) The
  plain language of the contract, however, does indeed bar such oral modifications. It
  specifically states that the contract “shall not be modified, altered, changed or amended in
  any respect unless in writing and signed by both parties.” (ICOA § 15) (emphasis
  added). Plaintiff has alleged no facts supporting a written modification of the contract (or
  otherwise argued that Plaintiff could plead such a modification), and Plaintiff’s argument
  that the contract was subsequently orally modified is both unsupported by allegations in
  the complaint and precluded by Plaintiff’s employment contract.
          Because Plaintiff’s claim for breach of oral contract is foreclosed by the ICOA, the
  claim is DISMISSED WITH PREJUDICE.

  IV.    CONCLUSION

         For the above reasons, Defendant’s motion is GRANTED. Plaintiff’s first,
  second, third, fifth, seventh, and eleventh claims are DISMISSED WITHOUT
  PREJUDICE. Plaintiff’s sixth, twelfth, and thirteenth claims are dismissed WITH
  PREJUDICE. Plaintiffs are GRANTED LEAVE TO AMEND the claims dismissed
  without prejudice, correcting the deficiencies identified herein in a manner consistent
  with all Rule 11 obligations. Any amended complaint shall be filed within twenty-one



  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        16
Case 8:20-cv-02092-JLS-ADS Document 34 Filed 07/23/21 Page 17 of 17 Page ID #:371



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02092-JLS-ADS                                       Date: July 23, 2021
  Title: Bill Wood v. North American Van Lines, Inc. et al

  (21) days of the date of this Order. Any claim not included in a timely-filed amended
  complaint will be deemed dismissed with prejudice.


                                                             Initials of Deputy Clerk: mku




  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        17
